1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10
11   TIMOTHY BROWN,                               )    Case No.: 1:19-CV-00896-DAD-JLT
                                                  )
12               Plaintiff,                       )    ORDER AFTER NOTICE OF SETTLEMENT
13        v.                                      )
                                                  )
14   HOME DEPOT U.S.A., INC.,                     )
                                                  )
15               Defendant.                       )
16
17        The parties notified the Court, through the VDRP, that the matter had settled. Therefore, the

18   Court ORDERS:

19        1.     The parties SHALL file a stipulated dismissal no later than February 28, 2020;

20        3.     All deadlines and hearing dates are VACATED.

21
22   IT IS SO ORDERED.

23     Dated:   January 24, 2020                           /s/ Jennifer L. Thurston
24                                                    UNITED STATES MAGISTRATE JUDGE

25
26
27
28
